ACCEPTED
                                                                              02-17-00374-CV
                                                                   SECOND COURT OF APPEALS
                                                                         FORT WORTH, TEXAS
                                                                           12/20/2017 3:27 PM
                                                                               DEBRA SPISAK
                                                                                       CLERK

                           NO. 02-17-00374-CV
                            _______________
                                                               FILED IN
                                                        2nd COURT OF APPEALS
                                   In the                 FORT WORTH, TEXAS
                                                        12/20/2017 3:27:59 PM
                         Court of Appeals                   DEBRA SPISAK
                                                                 Clerk
             For the Second District of Texas
                              Fort Worth
                              _______________

                  Joseph Lambert and Susan Lambert,
                                          Appellants,
                                     v.

                   State Farm Lloyds and Tevin Senne,
                                          Appellees.
                              _______________

            On Appeal from the 415th Judicial District Court
                        of Parker County, Texas
                             No. CV16-0048
                            _______________

              First Unopposed Motion to Extend Time
                      to File Appellants’ Brief
                           _______________

    Appellants Susan and Joseph Lambert file this first unopposed

motion for extension of time under Texas Rule of Appellate Procedure

10.5(b) and respectfully request a 30-day extension of time, until

February 3, 2018, to file their brief.
                                    I.

    This is an appeal from a Final Judgment signed on September 29,

2017, by the Honorable Graham Quisenberry, in the 415th Judicial

District Court of Parker County, Texas, in Cause No. CV16-0048.

Appellants filed a notice of appeal on October 27, 2017. A complete

record was filed on December 6, 2017. Appellants’ brief is currently due

on January 4, 2018. This is Appellants’ first request for an extension of

time.

                                   II.

    This motion is not filed for the purpose of delay.        Appellants’

counsel respectfully requests this extension of time to ensure ample

opportunity to review the record and prepare Appellants’ brief.

Appellants’ counsel has also been substantially involved in the following

matters, among others, that necessitate the filing of this motion:

         Richard Seim and Linda Seim v. Allstate Texas Lloyds
          and Lisa Scott, No. 17-0488; In the Supreme Court of
          Texas. Counsel must prepare and file Petitioner’s Reply
          in Support of Petitioner’s Brief on the Merits by December
          27, 2017; and

         Sherilyn Leroux v. NCL (Bahamas), Ltd., No. 17-13877; In
          the United States Court of Appeals for the Eleventh
          Circuit. Counsel must prepare and file Appellant’s Brief
          by December 29, 2018.

                                    2
                              PRAYER

    Appellants Susan and Joseph Lambert respectfully request that the

Court grant this motion and extend the time for filing their brief to

February 3, 2018, and to grant any other relief to which Appellants may

be entitled.

                                Respectfully submitted,

                                THE BENDER LAW FIRM PLLC

                                By: /s/ Andrew B. Bender
                                Andrew B. Bender
                                Texas Bar No. 24084290
                                1911 Southwest Fwy
                                Houston, TX 77098
                                Tel. 832.754.6921
                                Fax. 832.916.3239
                                abender@thebenderfirm.com

                                Chad T. Wilson
                                Texas Bar No. 24079587
                                cwilson@cwilsonlaw.com
                                Kimberly N. Blum
                                Texas Bar No. 24092148
                                kblum@cwilsonlaw.com
                                455 E. Medical Center Blvd., Suite 555
                                Webster, Texas 77598
                                T: 832.415.1432
                                F: 281.940.2137

                                ATTORNEYS FOR APPELLANTS




                                  3
                CERTIFICATE OF CONFERENCE

    In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate

Procedure, I certify that I conferred with Melissa Lorber, counsel for

Appellees, who stated that she is unopposed to the relief requested in

this motion.

                                       /s/ Andrew Bender

                   CERTIFICATE OF SERVICE

    In accordance with the Texas Rules of Appellate Procedure, I certify

that a true and correct copy of this First Unopposed Motion to Extend

Time to File Appellants’ Brief was served on all counsel of record in

accordance with the Texas Rules of Appellate Procedure on December

20, 2017.

                                       /s/ Andrew Bender




                                   4